Citation Nr: 1816298	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-02 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbar fibromyositis.

2.  Entitlement to a rating in excess of 10 percent prior to January 18, 2017 and a rating in excess of 20 percent from January 18, 2017 for external hemorrhoids.

3.  Entitlement to a higher evaluation for chronic maxillary sinusitis, rated noncompensable prior to January 18, 2017 and 50 percent thereafter.

4.  Entitlement to service connection for neuropathy left upper extremity.

5.  Entitlement to service connection for neuropathy right upper extremity.

6.  Entitlement to service connection for neuropathy and radiculopathy of the left lower extremity.

7.  Entitlement to service connection for neuropathy and radiculopathy of the right lower extremity.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 1976 and from October 1979 to April 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This matter was previously before the Board in December 2016, when it was remanded for additional development.  The Board notes that an April 2017 rating decision granted service connection for major depressive disorder, and thus, represents a full grant of the benefit sought on appeal.  Hence, this issue will not be addressed herein.  

In April 2017, the RO granted an increased rating of 20 percent for external hemorrhoids, effective January 18, 2017.  In addition, a rating of 50 percent was granted for chronic maxillary sinusitis, effective January 18, 2017.  Because these increases do not constitute a full grant of the benefits sought, the higher evaluation issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of entitlement to service connection for neuropathy of the bilateral upper extremities and for neuropathy and radiculopathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar fibromyositis is not manifested by ankylosis; IVDS is not shown.

2.  Prior to January 18, 2017, the Veteran's hemorrhoid disability was not manifested with persistent bleeding and secondary anemia, or with fissures. 

3.  Since January 18, 2017, the Veteran's hemorrhoid disability has been rated at the highest schedular evaluation allowed under the law.  

4.  Prior to August 30, 2013, the Veteran's chronic maxillary sinusitis was not manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

5.  Beginning August 30, 2013, the Veteran's chronic maxillary sinusitis is manifested by near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge.  He is in receipt of the maximum schedular rating for this period.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for lumbar fibromyositis are not met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (DC) 5023-5237 (2017).

2.  The criteria for higher ratings for external hemorrhoids rated 10 percent prior to January 18, 2017 and 20 percent thereafter are not met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2017).

3.  Beginning August 30, 2013, the criteria for a 50 rating, and no higher, have been met.  38 U.S.C. §§ 1155, 5107 (2014); C.F.R. §§ 4.7, 4.97, Diagnostic Code 6513 (2017).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2014); 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2014); 38 C.F.R. § 4.3 (2017).

Lumbar Fibromyositis

The Veteran is in receipt of a 40 percent rating for his lumbar fibromyositis which is currently rated 40 percent under 38 C.F.R. § 4.71a, DC 5023-5237.

Diagnostic Code 5023 provides that myositis ossificans is rated on limitation of motion of the affective parts, as degenerative arthritis (except for gout). 38 C.F.R. § 4.71a, DC 5023.  Under DC 5237, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is provided for unfavorable ankylosis of the entire thoracolumbar spine. Id.

Intervertebral disc syndrome (IVDS) is evaluated under either the General Rating Formula or under the IVDS Formula, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a , Diagnostic Codes 5237, 5243 (2017).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS Based on Incapacitating Episodes (2017).  

Pursuant to the remand, the Veteran was afforded a VA examination in January 2017.  The VA examiner stated that there was no evidence of ankylosis or IVDS.

To warrant a higher disability rating, the evidence must show either unfavorable ankylosis of the entire thoracolumbar spine (for a 50 percent rating); or IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (for a 60 percent rating).  See 38 C.F.R. § 4.71a, DCs 5237, 5243 (2016). 

A higher rating under the general rating formula is not available.  All of the outpatient evaluations and VA examination reports reflect the Veteran was able to achieve some degree of forward flexion, extension, and both lateral bending and side rotation; his spine has not been shown to be ankylosed at all, including at an unfavorable angle.  Furthermore, because the 40 percent evaluation is the maximum for limitation of motion without ankylosis, further consideration under DeLuca v. Brown, 8 Vet. App. 202 (1995) or Correia v. McDonald, 28 Vet. App. 158 (2016) is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is also no evidence of IVDS with incapacitating episodes having a total duration of at least 6 weeks, thus, a higher rating is not warranted under DC 5243, the criteria for evaluating IVDS.

In sum, a rating in excess of 40 is not warranted.  See 38 U.S.C.A. § 5107 (b).

External Hemorrhoids

At the time of the April 2009 claim for an increased evaluation for hemorrhoids, the Veteran's hemorrhoids were evaluated as 10 percent disabling.  In an April 2017 rating decision, the RO increased the Veteran's hemorrhoid evaluation to 20 percent effective January 18, 2017.  

The Veteran's hemorrhoids are evaluated under Diagnostic Code (DC) 7336.  See 38 C.F.R. § 4.114.  DC 7336 rates hemorrhoids, external or internal; mild or moderate hemorrhoids receive a 0 percent (noncompensable) rating.  Hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences are assigned a 10 percent rating.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures are assigned a maximum 20 percent rating.  Id.

The Veteran was afforded a VA examination in April 2010.  He reported having only occasional bleeding from hemorrhoids.  The examiner noted that his condition was stable and there was no history of thrombosis.  Further, there was no history of fecal incontinence or perianal discharge.  On examination, there was no evidence of thrombosis, bleeding, an anorectal fistula, an anal or rectal stricture, sphincter impairment, or rectal prolapse.  However, there was excessive redundant tissue.  November 2010, December 2011, and November 2012 VA treatment records show that the Veteran reported never having a history of colon polyps.  The Veteran underwent a colonoscopy in February 2016.  Polyps were removed and internal and external hemorrhoids were found in the anus.  A September 2016 VA treatment record notes external and internal hemorrhoids without complication.

The Veteran was afforded a VA examination on January 18, 2017.  The examiner noted that his hemorrhoids had persistent bleeding.  On examination, he had small or moderate external hemorrhoids and reducible external hemorrhoids.  

Based on the foregoing evidence, the Board finds that a rating in excess of 10 percent for the Veteran's hemorrhoids is not warranted prior to January 18, 2017.  The evidence reflects that the Veteran experienced hemorrhoid prolapse in October 1987 but did not have recurring hemorrhoid prolapse since that occurrence.  Further, medical evidence dated prior to January 18, 2017 do not show persistent bleeding or other consistent or significant symptoms associated with hemorrhoids.  Moreover, the evidence does not show anemia or anal fissure during the relevant period. 

The Veteran was granted a 20 percent rating for his hemorrhoids as of January 18, 2017 due to persistent bleeding.  Although secondary anemia or anal fissures were not apparent, the Board will not disturb this favorable determination by the RO.  Twenty percent is the highest schedular evaluation available for hemorrhoids.  Moreover, the Veteran does not assert that referral for extraschedular consideration is warranted, and the record does not otherwise reasonably raise the matter.  Yancy v. McDonald, 27 Vet.App. 484, 495 (2016).


Chronic Maxillary Sinusitis

The Veteran's chronic maxillary sinusitis is rated as noncompensable prior to January 18, 2017 and 50 percent disabling from January 18, 2017 under 38 C.F.R. § 4.97, DC 6513.  

Under DC 6513, a noncompensable rating is warranted for sinusitis detected by x-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

A 30 percent rating is warranted for three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6513.  

An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6513, Note 1.

The Veteran was afforded a VA examination in August 2008.  It was noted that sinus x-rays obtained in June 2008 showed mild right ethmoidal sinus disease.  The Veteran reported interference with breathing through nose and complained of recurrent nasal stiffness.  He did not have purulent discharge but only watery discharge.  Further, pain and headaches were not reported.  He also did not have any incapacitating or non-incapacitating episodes.  On examination, nasal polyps were not present; there was mild congested nasal turbinates; no obstruction in nostrils; no septal deviation; no tissue loss, scarring or deformity of the nose; no tenderness, purulent discharge, or crusting; and no nasal regurgitation or speech impairment.  

The Veteran was afforded a VA examination in April 2009.  The Veteran reported interference with breathing through nose.  He did not mention having purulent discharge.  He had no periods of incapacitation or non-incapacitating episodes.  On examination, nasal polyps were not present; there was no obstruction in the nostrils; there was no septal deviation; there was no tissue loss, scarring or deformity of the nose; there was no tenderness, purulent discharge, or crusting; and there was no nasal regurgitation or speech impairment.

An August 30, 2013 VA treatment record shows that the Veteran complained of watery discharge and frontal headaches.  On examination, there were no lesions or significant deformity in the external nose.  He was assessed with chronic sinusitis not responding to medical treatment.  A November 2013 VA treatment record shows complaints of frontal pressure, nasal congestion, and nasal discharge.  He denied decreased sense of smell.  On examination, there was inferior turbinates hypertrophy.  It was noted that CT scan showed minimal chronic sinus disease to the floor of the left maxillary sinus as well as the ethmoid air cells and mild nasal septum deviation to the left.  He was assessed with chronic sinusitis partially responding to medical treatment.  

A January 2014 VA treatment record shows that the Veteran complained of nasal congestion and nasal discharge.  Recommended treatment included nasal sinus surgery and inferior turbinate reduction.  A May 2014 VA treatment record shows that his symptoms improved with medical treatment.  A July 2015 VA treatment record shows that the Veteran complained of experiencing headaches that began two days prior.  He reported suffering from chronic sinusitis but never experiencing a similar headache in the past.  It was noted that head CT scan showed patchy ethmoid and frontal sinus mucosal thickening with an appearing dense right transverse sinus.  

The Veteran was afforded a VA examination in January 2017.  He complained of daily sinusitis and headaches with pain on cheeks and nasal turbid secretions not relieved by daily use of fluticasone nasal spray twice a day and loratadine.  He denied monthly exacerbations of sinusitis.  On examination, there was tenderness to percussion on maxillary sinuses (right and left) with minimal turbid nasal secretions with no crusting.  His symptoms included near constant sinusitis, headaches, pain of affected sinus, tenderness of affected sinus, and purulent discharge.  

The Veteran was afforded a VA examination in December 2017.  It was noted that in 2014 unilateral congestion progressed with persistent rhinorrhea.  The Veteran reported symptoms of headaches, pain of affected sinus, and purulent discharge.  He also complained of left sided nasal obstruction with left maxillary and ethmoid region, and constant rhinorrhea at times purulent.  

Based on the evidence of record, a compensable rating is not warranted prior to August 30, 2013.  During the relevant period, there is no evidence of incapacitating episodes requiring prolonged antibiotic treatment, or non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting.

As of August 30, 2013, a 50 percent rating is warranted.  The August 30, 2013 VA treatment record is the first documentation of frontal headaches and chronic sinusitis not responding to medical treatment.  Fifty percent is the highest schedular evaluation available for sinusitis.  

There are no other issues expressly or reasonably raised by the record.


ORDER

A rating in excess of 40 percent for lumbar fibromyositis is denied.

A higher evaluation for external hemorrhoids, is rated 10 percent prior to January 18, 2017 and 20 percent thereafter, is denied.

Beginning from August 30, 2013 a 50 percent rating, and no higher, for chronic maxillary sinusitis is granted.  



REMAND

Neurological Disorders of the Upper and Lower Extremities

Pursuant to the December 2016 Board remand, the Veteran was afforded a VA examination in January 2017 to assess the etiology of the claimed neurological disorders of the upper and lower extremities.  The examiner opined that the claimed neurologic disorders of the extremities are not related to military service and the service-connected lumbar fibromyositis did not cause or aggravate the claimed disabilities.  However, a February 2011 statement from Dr. Juan Deniz suggests that there may be a relationship between the claimed neurological disorders of the upper and lower extremities with his back disability.  The Board remand instructed the examiner to review this statement and render an opinion on the etiology of the claimed neurological disorders.  However, it appears that the examiner was not directed to specifically review and consider Dr. Deniz's medical opinion.  For this reason, the claims are remanded.

TDIU

In January 2018, the Veteran filed a claim for TDIU secondary to his service-connected back disability.  Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised by the evidence of record and is considered part-and-parcel of the claim for an increased rating for his back disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the above claims are being remanded for further development, and their disposition may affect the determination of the claim for a TDIU, the Board finds the issues to be inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, adjudication of the claim for a TDIU is deferred.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Return the file to the January 2017 VA examiner for an addendum opinion on the etiology of the claimed neurologic disorders of the upper and lower extremities.  The claims folder, and a copy of the remand, should be made available to and reviewed by the examiner.  If that examiner is no longer available, the opinion should be provided by another VA examiner.  

The examiner is requested to review Dr. Deniz's February 2011 opinion (which suggests that there may be a relationship between the claimed neurological disorders of the upper and lower extremities with his lumbar spine disability) and indicate whether there is any change in the opinions provided in January 2017 that the current neurologic conditions are neither related to service or caused or aggravated by the service-connected lumbar fibromyositis.  

The examiner is asked to explain the rationale for his conclusion.  If the examiner cannot provide the requested opinions without resorting to speculation, he should explain why.   

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


